UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-7989


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN E. HARGROVE,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:07-cr-00058-JPB-JES-1; 3:12-cv-00124-
JPB-JES)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John E. Hargrove, Appellant Pro Se.    David J. Perri, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John E. Hargrove seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2012) motion.                              The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate      of      appealability        will     not       issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,    a    prisoner         satisfies      this    standard      by

demonstrating        that     reasonable         jurists    would       find       that    the

district      court’s      assessment    of       the    constitutional           claims    is

debatable     or     wrong.      Slack    v.      McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Hargrove has not made the requisite showing.                             Accordingly,

we deny Hargrove’s motions for a transcript of oral argument at

the Government’s expense, for a scheduling order, and for a stay

to    file     a     supplemental        brief,         deny      a     certificate         of

                                             2
appealability and dismiss the appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3